UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-6912


DEVINCHE ALBRITTON,

                Plaintiff - Appellant,

          v.

GENE M. JOHNSON, Director of Virginia Department of
Corrections; JOHN DOE, Virginia Department of Corrections
Health Services Director; DAVID B. EVERETT, Warden of Sussex
II State Prison; MS. WANDA ROLLINS, Sussex II State Prison
Operations Officer and Law Library Supervisor; OFFICER CRIS,
former Sergeant Cris, now Officer Cris; MS. MASSENBURG,
Grievance   Coordinator;  JANE   DOE,  The   Office  Service
Specialist,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:07-cv-00356-JBF-FBS)


Submitted:   November 18, 2010               Decided:   December 1, 2010


Before SHEDD and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


DeVinche Albritton, Appellant Pro Se. Mark R. Davis, Assistant
Attorney General, Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            DeVinche Albritton appeals the district court’s order

denying his Fed. R. Civ. P. 60(b)(2) motion for relief from

judgment.       We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.         See Albritton v. Johnson, No. 2:07-cv-00356-

JBF-FBS (E.D. Va. filed June 16, 2010; entered June 17, 2010).

We   dispense    with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     3